IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00185-CV
 
Lisa Martinez Paul 
and SteVen Edward Martinez,
                                                                      Appellants
 v.
 
Merrill Lynch Trust Company of
Texas, Acting in the Capacity of
Independent Executor of the 
Estate of Jose Eduardo Martinez, 
Deceased, and Toni Wasson 
Salvaggio Martinez,
                                                                      Appellees
 
 
 

From the County Court at Law No.
1
Brazos County, Texas
Trial Court No. 11,414-PC
 

Order ON opinions

 
Appellants’ motion for rehearing is denied.  The
Court’s Memorandum Opinion and judgment, and Chief Justice Gray’s Dissenting
Opinion, all dated August 31, 2005, are withdrawn, and the opinion and judgment
dated December 14, 2005, are substituted therefor.
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Order
issued and filed December 14, 2005
Do
not publish


e='text-align:justify;text-indent:.5in'>Justice Davis
Dismissed
Opinion
delivered and filed March 4, 2009
Do
not publish
[CR25]